Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on December 11, 2020. Claims 1-5, 21-25, 27-36 are pending. 

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 102 rejections of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 25, 27-30, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burema et al. US2014/0303814 (“Burema”) in view of Redden et al. US2015/0237790 (“Redden”).

Regarding claim(s) 1, 27, 34. Burema discloses a computer-implemented method for planting pods from a planting platform, comprising: 
receiving, by one or more planting platforms respective portions of a planting pattern, wherein the planting pattern is generated using at least one or more maps and defines geographic locations to plant pods (Abstract, e.g. Aerial farm robot system for crop dusting, planting, fertilizing and other field jobs, Fig. 3, FIG. 18 shows pre-defined corridors for flight to avoid collisions, shown sliced both horizontally and vertically), and 
wherein each respective portion is divided from the planting pattern based on a quantity of the one or more planting platform (para. 161, e.g. For row-specific tasks, the initial row starting and end points need to be marked by the operator. The system will split the field into bands and rows. These in turn will be divided by the system into band Sections optimized for the specific attributes of each service order) and 
executing, by one or more planting platforms, the planting operation, wherein the planting operation includes firing the pods at the geographical locations based on at least the planting pattern (para. 186, e.g. When the control system starts executing a service order, it has to split a field or block into bands in the case of spraying and fertilizing, or into crop rows in the case of planting, and allocate aerial farm robots to those bands or rows.)
Burema does not explicitly disclose wherein the executing of the planting operation for this planting platform includes comparing, by this planting platform, a position of this planting platform with a location in the planting pattern; and executing, by this planting platform, a plating operation when the position of this planting platform is within a threshold of the location in the planting pattern.
Redden teaches a real-time plant selection for crop thinning requires precise distance measurements to ensure complete plant necrosis or retention by accommodating for the physical offset between the detection mechanism and the action mechanism. Specifically the planting operation for this planting platform includes comparing, by this planting platform, a position of this planting platform with a location in the planting pattern; and executing, by this planting platform, a planting operation when the position of this planting platform is within a threshold of the location in the planting pattern (FIG. 12 is a schematic representation of a variation of determining that the estimated distance has met the predetermined distance.)


Regarding claim(s) 2, 28, 35. Burema discloses wherein the planting platforms include one or more unmanned aerial vehicles (UAVs) (Abstract). 

Regarding claim(s) 3, 29, 36. Burema discloses wherein the one or more output maps include terrain data identifying one or more of structures, terrain types, and debris (para. 62, e.g. ground height) 

Regarding claim(s) 4, 30. Burema discloses wherein generating a planting pattern for a planting operation using the one or more output maps further comprises: applying one or more terrain thresholds to the tags in the one or more output maps; and tagging one or more regions of the one or more output maps with threshold data to generate one or more enriched output maps (fig. 18 e.g., safe height from the ground).

Regarding claim(s) 25. Burema discloses wherein the payload includes one or more of one or more of: planting material for the at least one species of plant at least one organism; support matrix material; or a sensor (para. 48, e.g. An aerial farm robot is a semi-autonomous multi- or single-rotor unmanned aerial vehicle (UAV) that can fly and execute at least some tasks autonomously using its built-in central processing unit (CPU) in conjunction with a series of sensors such as a gyroscope, accelerometer, magnetometer (compass), barometer, sonar, optical flow, energy consumption and voltage meter, and GPS module.)

Allowable Subject Matter
Claims 5, 21-24, and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter comparing the enriched output maps to planting requirements for at least one species of plant; identifying, based on the 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669